IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40609
                          Summary Calendar


                       JAMES B. BECKNELL, JR.,

                                                 Plaintiff-Appellant,

                                versus

  LIEUTENANT WOOD; W.J. ESTELLE; COLONEL MOORE; ROBERT DELONG;
               WARDEN E.H. TURNER; ALL DEFENDANTS,

                                                 Defendants-Appellees.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 6:78-CV-285
                          - - - - - - - - - -

                            June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     James B. Becknell, Jr., Texas prisoner # 274915, appeals the

district court’s denial of his motion to compel the defendants to

comply with the district court’s injunction issued on December 28,

1981.    Becknell argues that the defendants required him to perform

job tasks which were inconsistent with his medical restrictions in

violation of his Eighth Amendment rights.    Becknell’s current job

assignment to the chow hall which requires him to wipe off the

tables is consistent with his medical restrictions. See Jackson v.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
King, 864 F.2d 1235, 1246 (5th Cir. 1989).        Any orders directing

Becknell to perform the additional tasks of wiping off the walls or

serving line were made by officers who were unaware of Becknell’s

medical restrictions and at most amount to mere negligence.            See

id.    The district court did not err in rescinding its prior

injunction based on significant changes in the law which now

protect Becknell’s Eighth Amendment rights.       See United States v.

Lawrence County School District, 799 F.2d 1031, 1046 (5th Cir.

1986); Jackson, 864 F.2d at 1246.

      Becknell argues for the first time on appeal that: (1) he was

assigned to work in a textile mill performing duties inconsistent

with his medical restrictions from 1980 to 1988; (2) he was

assigned to numerous other jobs inconsistent with his medical

restrictions; (3) the transportation provided by the prison caused

him pain and suffering; (4) the defendants have a policy of

involuntary servitude; (5) the defendants changed or lied about the

result of an x-ray of his shoulder; and (6) he requests injunctive

relief concerning numerous job requirements and living conditions.

Because   these   claims   involve   factual   issues   which   were   not

presented to the district court, we will not consider these claims.

See United States v. Rocha, 109 F.3d 225, 229 (5th Cir. 1997);

Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

      Becknell’s motion for mandatory disqualification and recusal

of the district court judge is DENIED.          Because the additional

documents Becknell seeks to include in the appellate record are not

necessary for the resolution of his appeal, Becknell’s motion to

supplement the appellate record is also DENIED.
     AFFIRMED; MOTION FOR RECUSAL DENIED; MOTION TO SUPPLEMENT

RECORD DENIED.